On PETITION TO REHEAR.
Gailor, Justice.
Petitions to rehear have been filed by the Defendants, and by the Tennessee Title Company as amicus curiae. Under Rule 32, 185 Tenn. 879, these petitions *692are insufficient to justify a rehearing, since they are entirely re-argument of points which were fully covered in our former opinion. The substance of the re-argument is that since the City had authority under Code Section 3398, to acquire the fee, that it did so in the present case. This ignores the record. The enabling Ordinance of the City specifically authorized condemnation under Code Section 3109, “for street purposes,” i. e., an easement. McHarge v. M. M. Newcomer & Co., 117 Tenn., 595, 100 S. W. 700, 9 L. R. A., N. S., 298, and cases cited on page 7 of our former opinion. Pursuant to the authority of the enabling Ordinance, the City’s Attorneys commenced the condemnation “for street purposes,” reciting that the bill was filed under Code Section 3109. "When the final decree was entered in the condemnation proceeding in the Circuit Court (the decree having, been drawn by the City Attorney), it recited:
“And it further appearing to the Court that the City of Nashville has the right under the law of eminent domain to condemn the property hereinafter described for the purposes recited in the original petition;
“It is, therefore, ordered, adjudged and decreed. . . . (that title be divested out of Catherine-E. Hicks, and vested in the City of Nashville) . . . to be used for the purposes for which it was condemned. . . .” (Italics ours.)
Use of the word “condemned” in this clause which was the essence of the instrument by which title was acquired by the City, renders argument in the petition, that this was a voluntary sale by Mrs. Hicks to the City, an ignorance or contradiction of the record..
Furthermore, since, .the City acquired the property only “for the use for which it was condemned,” a private *693sale of the property by the City to Defendant Garfinkle, was clearly not a right which the City had by condemnation for a public improvement.
For the reasons stated, the petitions to rehear are denied.
Neil, C. J., and Prewitt, J., dissent.